DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to applicant’s filing dated 06/30/2019. Claims 1-20 are currently pending.

Election/Restrictions
Applicant’s election with traverse of Claims 1-17 in the reply filed on 11/03/2021 is acknowledged.

Information Disclosure Statement (IDS)
The information disclosure statement (IDS) submitted on 06/30/2019 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mansur et al., US 20170274890 A1, in view of Chuah et al., US 20130099576 A1, hereinafter referred to as Mansur and Chuah, respectively.
Regarding claim 1, Mansur discloses determining a moving average of duty cycle periods for a power component of a vehicle for recent power load events, each of the duty cycle periods comprising both on- time portions and off-time portions (The sensing method used to determine a load on the bus may be improved by taking into account the magnitude of the load, i.e. power load, on the accessory bus. An accessory threshold may be set to prevent unnecessary deviation from the standard start/stop, i.e. on and off time portions, thresholds – See at least 19. This power draw, among others, may require the internal combustion engine (ICE) to start in order to maintain the vehicle battery SOC within a desired range. Cycling, i.e. duty cycle, of the ICE may require a high current draw to turn the engine over. In order to ensure adequate current is available, a cycling of the ICE may remove energy supplied to the additional electrical bus for a short period – See at least 15). 

Mansur fails to explicitly disclose wherein when the on-time portions of the moving average are above a predetermined percentage, an engine of the vehicle 
However, Chuah teaches wherein when the on-time portions of the moving average are above a predetermined percentage, an engine of the vehicle remains in an on-state condition, further wherein when a current off-time period of the power component exceeds a value equal to a predetermined multiplier applied to the off-time portions, the engine is placed in an off-state condition (Hybrid systems may also be applied in mobile applications such as automobiles where an onboard generator is cycled on and off to maintain the charge or energy state of a battery. Other stationary or mobile applications are possible as well – See at least ¶7. The controller may be further operable to cyclically turn the AC electrical power source on and off based on the charge window of operation. The controller may be further operable to direct the regulator to apply a first recharge potential to the energy storage device when a determined recharge resistance value of the energy storage device is below a resistance threshold value (or, equivalently, when a recharge current value is above a current threshold value), and direct the regulator to apply a second recharge potential to the energy storage device– See at least ¶15).
Mansur discloses load based engine start and stop control. Chuah teaches an engine off-on conditions control of a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mansur and include the feature of wherein when the on-time portions of the moving average are above a 

Regarding claim 2, Mansur discloses wherein the recent power load events are related to a power-to- the-box component of the vehicle and the power component is an inverter (The vehicle may also employ multiple engines or electric generators. Any combination or types of engines, electric generators, and alternators, i.e. inverter. are also contemplated in this disclosure – See at least ¶14).

Regarding claim 3, Mansur discloses wherein a number of the duty cycle periods, the predetermined percentage, and the predetermined multiplier are each individually selectable by a user of the vehicle (Another optional embodiment may include user or passenger input. A request for input may be presented to the user on a human-machine interface (HMI) or connected mobile device. The user may specify a preference to either run the vehicle in a mode to prevent a loss of power to the accessory bus or a normal mode. The control scheme may use the user selection along with the accessory threshold – See at least ¶22).

Regarding claim 4, Mansur discloses detecting a boundary condition for a battery of the vehicle; and  23Docket No. 84150900 (35136-0957) maintaining the engine in the on-state condition until the The engine start may take place near an SOC value of 40%. The engine start may recharge the battery, increasing the SOC. The SOC may exceed a value 510 less than a second predefined value, resulting in an engine stop at point. As the SOC decreases, the controller may detect a load at point. As the SOC continues to drop, the SOC passes through the value greater than a first predefined value, and the controller initiates an engine start at the first predefined value – See at least ¶30).

Regarding claim 8, Mansur discloses detecting when a direct current and alternating current usage that is greater than a usage threshold; and maintaining the engine in the on-state condition until the boundary condition exists (Modern vehicles may include an additional electrical bus to power accessories. This accessory bus may be a (direct current) outlet or (alternating current) outlet. The AC or DC accessory bus voltage may be adjusted to meet industry standards  - See at least ¶16).

Regarding claim 10, Mansur discloses:
a battery (battery – See at least ¶3); 
an inverter coupled to the battery (Any combination or types of engines, electric generators, and alternators are also contemplated in this disclosure. One example includes a gasoline internal combustion engine and an integrated starter generator (ISG). An integrated starter generator can provide engine starting cranks while generating electricity after the engine has started – See at least ¶14); 
a controller comprising a processor and a memory for storing executable instructions, the processor executing the instructions to determine a moving average of The sensing method used to determine a load on the bus may be improved by taking into account the magnitude of the load, i.e. power load, on the accessory bus. An accessory threshold may be set to prevent unnecessary deviation from the standard start/stop, i.e. on and off time portions, thresholds – See at least 19. This power draw, among others, may require the internal combustion engine (ICE) to start in order to maintain the vehicle battery SOC within a desired range. Cycling, i.e. duty cycle, of the ICE may require a high current draw to turn the engine over. In order to ensure adequate current is available, a cycling of the ICE may remove energy supplied to the additional electrical bus for a short period – See at least 15).

Mansur fails to explicitly disclose wherein when the on-time portions of the moving average are above a predetermined percentage, an engine of the vehicle remains in an on-state condition, further wherein when a current off-time period of the power component exceeds a value equal to a predetermined multiplier applied to the off-time portions, the engine is placed in an off-state condition.
However, Chuah teaches when the on-time portions of the moving average are above a predetermined percentage, an engine of the vehicle remains in an on-state condition, further wherein when a current off-time period of the power component exceeds a value equal to a predetermined multiplier applied to the off-time portions, the engine is placed in an off-state condition (Hybrid systems may also be applied in mobile applications such as automobiles where an onboard generator is cycled on and off to maintain the charge or energy state of a battery. Other stationary or mobile applications are possible as well – See at least ¶7. The controller may be further operable to cyclically turn the AC electrical power source on and off based on the charge window of operation. The controller may be further operable to direct the regulator to apply a first recharge potential to the energy storage device when a determined recharge resistance value of the energy storage device is below a resistance threshold value (or, equivalently, when a recharge current value is above a current threshold value), and direct the regulator to apply a second recharge potential to the energy storage device– See at least ¶15).
Mansur discloses load based engine start and stop control. Chuah teaches an engine off-on conditions control of a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mansur and include the feature of wherein when the on-time portions of the moving average are above a predetermined percentage, an engine of the vehicle remains in an on-state condition, further wherein when a current off-time period of the power component exceeds a value equal to a predetermined multiplier applied to the off-time portions, the engine is placed in an off-state condition, as taught by Chuah, to reduce fuel consumption when no accessory load is not present.

Regarding claim 11, Mansur discloses a human machine interface, the human machine interface providing selections of a number of the duty cycle periods, the predetermined percentage, and the predetermined multiplier are each individually Another optional embodiment may include user or passenger input. A request for input may be presented to the user on a human-machine interface (HMI) or connected mobile device. The user may specify a preference to either run the vehicle in a mode to prevent a loss of power to the accessory bus or a normal mode. The control scheme may use the user selection along with the accessory threshold – See at least ¶22).

Regarding claim 12, Mansur discloses detecting a boundary condition for a battery of the vehicle; and  23Docket No. 84150900 (35136-0957) maintaining the engine in the on-state condition until the boundary condition exists (The engine start may take place near an SOC value of 40%. The engine start may recharge the battery, increasing the SOC. The SOC may exceed a value 510 less than a second predefined value, resulting in an engine stop at point. As the SOC decreases, the controller may detect a load at point. As the SOC continues to drop, the SOC passes through the value greater than a first predefined value, and the controller initiates an engine start at the first predefined value – See at least ¶30).

Claims 5-7, 9 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mansur et al., US 20170274890 A1, in view of Chuah et al., US 20130099576 A1, as applied to claims 1, 4, 10 and 12 above, and further in view of Karasten Helms, DE 102009040877 A1, hereinafter referred to as Mansur, Chuah and Helms, respectively.
Regarding claim 5, the combination of Mansur and Chuah fails to explicitly disclose wherein the boundary condition comprises a battery temperature that is lower than a lower limit threshold or higher than an upper limit threshold.
However, Helms teaches wherein the boundary condition comprises a battery temperature that is lower than a lower limit threshold or higher than an upper limit threshold (Cooling operation can be determined by a parameter that is made up of a large number of variables such as B. the outside temperature and the preset value of the desired interior temperature and the ratio of the measured interior temperature to the preset interior temperature is determined. Other combinations of measured values and / or variables are also conceivable that lead to a parameter or a plurality of parameters that affect the cooling or cooling. Describe the heating area in order to be able to determine the value of the fan power – See at least ¶8).
Mansur discloses load based engine start and stop control. Chuah teaches an engine off-on conditions control of a vehicle. Helms teaches controlling the drive switch of a motor vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mansur and Chuah and include the feature of wherein the boundary condition comprises a battery temperature that is lower than a lower limit threshold or higher than an upper limit threshold, as taught by Helms, to reduce fuel consumption when no accessory load is not present.

Regarding claim 6, the combination of Mansur and Chuah fails to explicitly disclose wherein the boundary condition comprises a battery voltage that is below a lower voltage limit threshold.
However, Helms teaches wherein the boundary condition comprises a battery voltage that is below a lower voltage limit threshold  (Internal combustion engine is switched on in order to operate the electric motor as a generator when the state of charge of the battery falls below a certain value in stop mode – See at least ¶19).
Mansur discloses load based engine start and stop control. Chuah teaches an engine off-on conditions control of a vehicle. Helms teaches controlling the drive switch of a motor vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mansur and Chuah and include the feature of wherein the boundary condition comprises a battery voltage that is below a lower voltage limit threshold, as taught by Helms, to reduce fuel consumption when no accessory load is not present.

Regarding claim 7, the combination of Mansur and Chuah fails to explicitly disclose wherein the boundary condition comprises a battery state of charge value that is below a lower state of charge threshold.
However, Helms teaches wherein the boundary condition comprises a battery state of charge value that is below a lower state of charge threshold (Internal combustion engine is switched on in order to operate the electric motor as a generator when the state of charge of the battery falls below a certain value in stop mode – See at least ¶19).
Mansur discloses load based engine start and stop control. Chuah teaches an engine off-on conditions control of a vehicle. Helms teaches controlling the drive switch of a motor vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mansur and Khafagy and include the feature of wherein the boundary condition comprises a battery state of charge value that is below a lower state of charge threshold, as taught by Helms, to reduce fuel consumption when no accessory load is not present.

Regarding claim 9, The combination of Mansur and Chuah fails to explicitly disclose detecting when a usage condition exists, the usage condition comprising at least one of an occupied state of the vehicle, climate control operation, lighting operation, radio operation, or exterior lighting operation; and maintaining the engine in the on-state condition until the usage condition exists.
However, Helms teaches detecting when a usage condition exists, the usage condition comprising at least one of climate control operation and maintaining the engine in the on-state condition until the usage condition exists (In a particularly inventive feature, the environmental conditions are constantly recorded and evaluated even in the stop phase when the drive motor is switched off, so that, for example, if the interior temperature changes after restarting, the blower power is adapted to this changed environmental condition – See at least ¶14).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mansur and Chuah and include the feature of detecting when a usage condition exists, the usage condition comprising at least one of climate control operation and maintaining the engine in the on-state condition until the usage condition exists, as taught by Helms, to reduce fuel consumption when no accessory load is not present.

Regarding claim 13, the combination of Mansur and Chuah fails to explicitly disclose wherein the boundary condition comprises a battery temperature that is lower than a lower limit threshold or higher than an upper limit threshold.
However, Helms teaches wherein the boundary condition comprises a battery temperature that is lower than a lower limit threshold or higher than an upper limit threshold (Cooling operation can be determined by a parameter that is made up of a large number of variables such as B. the outside temperature and the preset value of the desired interior temperature and the ratio of the measured interior temperature to the preset interior temperature is determined. Other combinations of measured values and / or variables are also conceivable that lead to a parameter or a plurality of parameters that affect the cooling or cooling. Describe the heating area in order to be able to determine the value of the fan power – See at least ¶8).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mansur and Chuah and include the feature of wherein the boundary condition comprises a battery temperature that is lower than a lower limit threshold or higher than an upper limit threshold, as taught by Helms, to reduce fuel consumption when no accessory load is not present.

Regarding claim 14, the combination of Mansur and Chuah fails to explicitly disclose wherein the boundary condition comprises a battery voltage that is below a lower voltage limit threshold.
However, Helms teaches wherein the boundary condition comprises a battery voltage that is below a lower voltage limit threshold  (Internal combustion engine is switched on in order to operate the electric motor as a generator when the state of charge of the battery falls below a certain value in stop mode – See at least ¶19).
Mansur discloses load based engine start and stop control. Chuah teaches an engine off-on conditions control of a vehicle. Helms teaches controlling the drive switch of a motor vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mansur and Chuah and include the feature of wherein the boundary condition comprises a battery voltage that is 

Regarding claim 15, the combination of Mansur and Chuah fails to explicitly disclose wherein the boundary condition comprises a battery state of charge value that is below a lower state of charge threshold.
However, Helms teaches wherein the boundary condition comprises a battery state of charge value that is below a lower state of charge threshold (Internal combustion engine is switched on in order to operate the electric motor as a generator when the state of charge of the battery falls below a certain value in stop mode – See at least ¶19).
Mansur discloses load based engine start and stop control. Chuah teaches an engine off-on conditions control of a vehicle. Helms teaches controlling the drive switch of a motor vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mansur and Chuah and include the feature of wherein the boundary condition comprises a battery state of charge value that is below a lower state of charge threshold, as taught by Helms, to reduce fuel consumption when no accessory load is not present.

Regarding claim 16, Mansur discloses detecting when a direct current and alternating current usage that is greater than a usage threshold; and maintaining the engine in the on-state condition until the boundary condition exists (Modern vehicles may include an additional electrical bus to power accessories. This accessory bus may be a (direct current) outlet or (alternating current) outlet. The AC or DC accessory bus voltage may be adjusted to meet industry standards  - See at least ¶16).

Regarding claim 17, The combination of Mansur and Chuah fails to explicitly disclose detecting when a usage condition exists, the usage condition comprising at least one of an occupied state of the vehicle, climate control operation, lighting operation, radio operation, or exterior lighting operation; and maintaining the engine in the on-state condition until the usage condition exists.
However, Helms teaches detecting when a usage condition exists, the usage condition comprising at least one of climate control operation and maintaining the engine in the on-state condition until the usage condition exists (In a particularly inventive feature, the environmental conditions are constantly recorded and evaluated even in the stop phase when the drive motor is switched off, so that, for example, if the interior temperature changes after restarting, the blower power is adapted to this changed environmental condition – See at least ¶14).
Mansur discloses load based engine start and stop control. Chuah teaches an engine off-on conditions control of a vehicle. Helms teaches controlling the drive switch of a motor vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mansur and Chuah and include the feature of detecting when a usage condition exists, the usage condition comprising at least one of climate control operation and maintaining the engine in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M.K./Examiner, Art Unit 3662           

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662